                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DEMETRIOUS JOHNSON                                                               PLAINTIFF

v.                             CASE NO: 4:18CV00320 JM

JAMES REYNOLDS, CHAPLAIN,
Pulaski County Jail; et al.                                                  DEFENDANTS


                                          ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED THAT:

       1.     The Motion for Summary Judgment filed by Defendants Reynolds and Brawley

(Doc. No. 25) is GRANTED in part and DENIED in part.

       2.     Summary judgment (Doc. No. 25) is GRANTED on Plaintiff’s official capacity

claims against Defendants Reynolds and Brawley.

       3.     Summary judgment (Doc. No. 25) based on qualified immunity is GRANTED as

to Defendant Brawley and Plaintiff’s claims against her be DISMISSED.

       4.     Summary judgment (Doc. No. 25) based on qualified immunity is DENEID as to

Defendant Reynolds.

       5.     Summary judgment (Doc. No. 22) is GRANTED in favor of Defendant Roberts

and Plaintiff’s claims against her be DISMISSED.
       6.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting this recommendation would not be taken in good faith.

       IT IS SO ORDERED this 9th day of April, 2019.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE




                                              2
